NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  CESAR RAMIREZ RAMIREZ, Petitioner.

                         No. 1 CA-CR 13-0633 PRPC
                             FILED 3-17-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2007-157284-001
                The Honorable Andrew G. Klein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Cesar Ramirez Ramirez, Kingman
Petitioner


                       MEMORANDUM DECISION

Presiding Judge Kent E. Cattani, Judge Lawrence F. Winthrop, and Judge
Peter B. Swann delivered the decision of the Court.
                            STATE v. RAMIREZ
                            Decision of the Court

P E R C U R I A M:

¶1           In 2008, Petitioner Cesar Ramirez Ramirez pled guilty to
manslaughter, and the superior court sentenced him to eighteen years’
imprisonment. He now seeks review of the summary dismissal of his
successive notice of post-conviction relief. For reasons that follow, we grant
review but deny relief.

¶2            The petition for review presents several issues, only one of
which was raised below. The properly preserved issue asserts that the
superior court erred by imposing an aggravated sentence because, in
Ramirez’s view, mitigating circumstances outweighed aggravating
circumstances. We deny relief because Ramirez could have raised this
claim in his first post-conviction relief proceeding, and the claim is thus
precluded under Arizona Rule of Criminal Procedure 32.2(a). None of the
exceptions to preclusion under Rule 32.2(b) apply.

¶3             Although the petition for review presents additional issues, a
petition for review may only present issues that have first been presented
to the superior court. Ariz. R. Crim. P. 32.9(c)(1)(ii); State v. Ramirez, 126
Ariz. 464, 467, 616 P.2d 924, 927 (App. 1980); State v. Wagstaff, 161 Ariz. 66,
71, 775 P.2d 1130, 1135 (App. 1988). Because Ramirez did not raise those
issues below, they cannot provide a basis for relief in this court.

¶4            Accordingly, we grant review but deny relief.




                                  :ama




                                         2